Citation Nr: 1014390	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-30 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
low back disorder.

2. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
bilateral knee disorder.

3. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
hypertension.

4. Entitlement to service connection for a left shoulder 
disorder.

5. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:  Missouri Veterans Commission

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. In a final rating decision issued in January 1995, the RO 
denied claims of entitlement to service connection for a low 
back disorder, bilateral knee disorder, and hypertension.

2. With regard to the low back disorder and bilateral knee 
disorder, evidence added to the record since the prior final 
denial in January 1995 is both cumulative and redundant of 
the evidence of record at that time and does not raise a 
reasonable possibility of substantiating the claims.

3. With regard to the hypertension, evidence added to the 
record since the prior final denial in January 1995 is 
neither cumulative nor redundant of the evidence of record at 
that time and raises a reasonable possibility of 
substantiating the claim.

4. A left shoulder disorder was not present in service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.  



CONCLUSIONS OF LAW

1. The January 1995 decision is final; new and material 
evidence has not been received to reopen a claim of 
entitlement to service connection for a low back disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

2. The January 1995 decision is final; new and material 
evidence has not been received to reopen a claim of 
entitlement to service connection for a bilateral knee 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3. The January 1995 decision is final; new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for hypertension.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

4. A left shoulder disorder was not incurred in or aggravated 
by the Veteran's active duty military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to grant the claim to reopen 
the previously denied claim seeking service connection for 
hypertension is a full grant of the benefits sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and the implementing regulations as to that claim.  

With regard to the remaining claims, VCAA imposes certain 
duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  Further, for claims 
requiring new and material evidence, the Veteran must be 
notified that service connection was previously denied and of 
the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in December 2006 with regard to the 
bilateral knee and left shoulder claims and April 2007 with 
regard to the low back disorder claim, prior to the initial 
unfavorable AOJ decision issued in October 2007. 

The Board observes that the pre-adjudicatory VCAA notices 
informed the Veteran of the type of evidence necessary to 
establish service connection, what is considered new and 
material evidence, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  These letters also informed him 
of the evidence necessary to substantiate disability ratings 
and effective dates.  Further, the December 2006 letter 
informed him that his bilateral knee disorder claim had been 
previously denied and that the reason for that denial was the 
lack of evidence of a chronic knee disorder in service.  The 
April 2007 letter advised him that the reason for the prior 
denial of service connection for a low back disorder was that 
service treatment records did not show a low back disorder 
and neither service treatment records nor the current VA 
examination reflected a diagnosis of hypertension.  
Therefore, the Board concludes that the Veteran was provided 
with all necessary notice prior to adjudication of the 
claims.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
report of an August 1994 VA examination were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claim. The Veteran has not identified any additional, 
relevant treatment records the Board needs to obtain for an 
equitable adjudication of the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  With regard to the new and 
material claims, VA examinations are not warranted in such 
cases until the claims have been successfully reopened.  38 
C.F.R. § 3.159(c)(4).  As for the Veteran's left shoulder 
service connection claim, in the absence of competent 
evidence of an in-service disease, event, or injury related 
to the left shoulder or of a relationship between a post-
service left shoulder disability and his military service, 
there is no foundation upon which a VA examiner could form an 
opinion.  Therefore, the Board finds that a VA examination is 
not necessary for the left shoulder claim.  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the Veteran's claims.

In light of the above, the Board concludes that further 
development and additional efforts to assist or notify the 
Veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. New and Material Evidence

The Veteran contends that he first experienced a low back 
disorder, bilateral knee disorder and hypertension in 
service.  Thus, he contends that service connection is 
warranted for these disorders.

In a January 1995 rating decision, the RO denied service 
connection for a low back disorder, bilateral knee disorder, 
and hypertension.  The Veteran did not appeal this decision.  
The next communication from the Veteran with regard to this 
claim was his January 2007 application to reopen his service 
connection claim for a back disorder, which is the subject of 
this appeal.  Thus, the January 1995 decision is final.  38 
U.S.C.A. § 7105 (West 1991) [(2002)]; 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999) [(2009].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his claim to reopen in January 2007; thus, 
the definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Evidence in January 1995 included statements from the 
Veteran, service treatment records, private treatment 
records, and the report of an August 1994 VA general medical 
examination.  Since that time, additional private and VA 
treatment records have been received.  With regard to the 
claims for service connection for a back and bilateral knee 
disorder, this evidence is neither new nor material.  
Specifically, although this evidence was not of record in 
January 1995, it contains no new information relevant to 
these claims.  These treatment records provide additional 
evidence that the Veteran has a current disorder of the 
lumbar spine, but do not offer any competent opinion relating 
that disorder to the Veteran's military service.  As for the 
claimed bilateral knee disorder, these records do not provide 
further information demonstrating either an in-service or 
post-service bilateral knee disorder or a relationship 
between any such disorders and service.  Accordingly, the 
Board concludes that this evidence is both cumulative and 
redundant of the evidence of record in January 1995 and does 
not raise a reasonable possibility of substantiating the 
Veteran's claims. 

As for the service connection claim for hypertension, 
however, the Board determines that this evidence is both new 
and material.  Specifically, the newly submitted records 
reflect that the Veteran has been diagnosed with 
hypertension.  A current diagnosis of hypertension was an 
element missing from the Veteran's original claim for service 
connection.  Therefore, the Board finds that the medical 
evidence added to the file since January 1995 is neither 
cumulative nor redundant of the evidence of record at that 
time with regard to the hypertension claim and raises a 
reasonable possibility of substantiating that claim.  

The Board acknowledges the statements of the Veteran 
describing the in-service injuries, but these statements are 
not competent evidence establishing in-service treatment or 
diagnosis related to a chronic low back or bilateral knee 
disorder that resulted in the claimed post-service 
disabilities.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, there remains 
no competent evidence of an in-service injury of the 
Veteran's back or knees or of a current bilateral knee 
disorder.

In light of the above, the Board finds that new and material 
evidence sufficient to reopen the previously denied claim 
seeking service connection for hypertension only has been 
received.  Therefore, the claim to reopen the previously 
denied claims seeking service connection for a low back 
disorder and bilateral knee disorder are denied, and the 
claim to reopen the previously denied claim seeking service 
connection for hypertension is granted. 

III. Left Shoulder

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

The Veteran contends that he has a current left shoulder 
disorder that is related to an injury during service.  
Therefore, he contends that service connection is warranted 
for a left shoulder disability.

The Board first notes that post-service treatment evidence 
shows a diagnosis of a left shoulder disorder.  Although most 
relevant treatment records document complaints and assessment 
of pain in the left arm and shoulder as neurological symptoms 
of a cervical spine disorder, a July 2005 private treatment 
record reflects a diagnosis of left shoulder tendonitis.  
Thus, the Board must conclude that the Veteran has a current 
diagnosis of a left shoulder disorder. 

However, service treatment records are devoid of reference to 
the left shoulder.  No tendonitis or other injury of the left 
shoulder was reported during service.  

Moreover, the competent evidence does not identify a 
relationship between the post-service left shoulder 
tendonitis and the Veteran's military service.  The only 
evidence suggesting such a relationship is the Veteran's own 
statements.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, the Veteran is competent to proffer evidence 
of his pain in the left shoulder, but not of the etiology of 
that pain.  Further, the Board notes that the record shows 
that the Veteran has associated his left shoulder symptoms 
with both his military service and post-service cervical 
spine disorder.  

Moreover, the Board observes that an April 2003 private 
treatment record recently submitted by the Veteran indicates 
that the Veteran had begun experiencing pain at 10:00 am the 
previous morning, which also belies a connection to service, 
almost nine years prior.  The lapse in time between service 
and the first complaints and diagnoses weighs against the 
Veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  Absent competent 
evidence of a causal nexus between a post-service left 
shoulder disorder and an in-service event, disease, or 
injury, service connection is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a left shoulder disorder.  Therefore, his 
claim must be denied.






ORDER

New and material evidence not having been received, the claim 
to reopen the previously denied claim seeking service 
connection for a low back disorder is denied.

New and material evidence not having been received, the claim 
to reopen the previously denied claim seeking service 
connection for a bilateral knee disorder is denied.

New and material evidence not having been received, the claim 
to reopen the previously denied claim seeking service 
connection for hypertension is granted.

Service connection for a left shoulder disorder is denied.


REMAND

As the Veteran's service connection claim for hypertension is 
now reopened, the Board finds that further development is 
necessary.  Specifically, a VA examination is required.  

A VA examination is warranted when there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this case, the record shows that 
the Veteran has a current diagnosis of hypertension and his 
service treatment records reveal multiple blood pressure 
readings and blood pressure checks, as well as a diagnosis of 
hypertension.  Thus, the Board finds that a medical opinion 
as to a relationship between the two should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.	Schedule the Veteran for a VA 
examination in order to ascertain the 
etiology of his hypertension.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  Upon a review of the record 
and examination of the Veteran, the 
examiner should respond to the 
following:

Is it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent), that the hypertension 
exhibited by the Veteran currently 
first manifested during active 
duty or is otherwise related to 
his military service?
		
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion. 

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the September 2008 
supplemental statement of the case.  If 
the claim remains denied, the Veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


